UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT


                              __________________

                                 No. 95-50645
                              __________________



      UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                      versus

      CLINTON MANGES; DAVID WAYNE MYERS; and CARL HUBERT SHANKLIN,

                                                 Defendants-Appellants.

           ______________________________________________

       Appeals from the United States District Court for the
                      Western District of Texas
           ______________________________________________

                                  April 15, 1997

Before REAVLEY, GARWOOD, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:

      This appeal involves a plot to retain the oil and gas rights

to a parcel of submerged property in Corpus Christi Bay, Nueces

County, Texas, known as tract 350.              The indictment alleged that

appellants prevented the leased mineral rights from reverting to

the   state   by   submitting      false    documents    to   state    regulatory

agencies and making corrupt payments to a state official.

      Appellants appeal their convictions and sentences on charges

of    conspiracy    and    mail    fraud;      their   briefs   teem    with   an

overabundance      of     evidentiary,      statutory,    and   constitutional
challenges.        Many of these claims do not merit full discussion.              We

are persuaded by only one of appellants’ arguments:                       Shanklin’s

contention that the conspiracy charge against him was time-barred.



                               FACTUAL BACKGROUND

       Clinton Manges has been described as a legendary figure in

South Texas: an oilman and rancher, wheeler-dealer and political

kingmaker.        Born in poverty in Cement, Oklahoma, Manges amassed a

billion-dollar        fortune,      only   to    face   bankruptcy   in    1989   and

criminal charges in the instant case.1                   David Wayne Myers, the

ringleader of the scheme alleged in the indictment, was an oil

industry entrepreneur based in San Antonio, Texas.                    Carl Hubert

Shanklin was an independent contractor who performed “workover”

operations on oil and gas wells.                Also named in the indictment was

Benny       Joe   McLester,   who    as    the    “gauger”   for   tract    350   was

responsible for accurately measuring and reporting its output.

       It is unnecessary to detail the various corporate entities

through which Myers wielded control over the operations on tract

350.    We note simply that Myers, through companies he controlled,

at relevant times subleased the oil and gas rights to tract 350 and

three adjacent tracts; that his close business associate Morris D.

Jaffe, Jr., acquired interests in the tracts through an assignment

from Myers; and that Myers was instrumental in efforts to convince

state regulators that the lease terms were being met.


        1
        See, e.g., David McLemore, Oilman Manges Sentenced, DALLAS
MORNING NEWS, Aug. 26, 1995, at A1, available in 1995 WL 9055925.

                                            2
      The mineral rights to tract 350 were controlled by the Texas

General Land Office (GLO), which grants subsurface oil and gas

rights throughout Texas in a competitive bid process.                Successful

bidders are required to pay the state yearly rental fees, plus

royalties      representing   a   portion    of    their   revenues.       Under

applicable state regulations, the holder of an oil and gas lease

must act affirmatively to maintain the rights granted by the state.

The lessee must (1) continuously produce oil and gas; (2) undertake

timely   and    diligent   workover   efforts      to   restore     or   increase

productive capacity; or (3) pay a “shut-in royalty” to the state,

supported by an affidavit stating that there is no economic market

for the tract’s resources.          To put it another way, if a market

exists for a tract’s oil and gas, and if the tract fails to produce

for 60 days and is not worked over during that time, the lease

reverts to the state.      Once that happens, the GLO may re-lease the

tract to the highest bidder.

      It is undisputed that tract 350 should have reverted to the

state for lack of production at the time of the events described in

the   indictment,     if   not    earlier.        Myers,   Jaffe,    and    their

colleagues, believing that the lease was worth millions, sought to

prevent its reversion.        Rather than meet the requirements imposed

by state law, however, appellants submitted false documents to the

GLO and tried to buy the favor of its chief clerk, Jack Giberson.

      Appellants and others tried to prevent the reversion of the

lease by a variety of methods.        Specifically, viewing the evidence

in the light most favorable to the verdict, Myers had McLester


                                       3
prepare a series of false production reports claiming that tract

350 had produced various quantities of oil.          The false production

figures provided by McLester were duly reported to state regulators

by the company nominally operating the tract.2

     Moreover, Myers orchestrated the filing of false shut-in

affidavits   with   the   GLO.   Three    such    affidavits   were   filed,

claiming variously that the shut-in was based on the well’s lack of

production, a lack of market for its oil, and a severed gas line.

     Myers swore out an affidavit on July 31, 1989, stating that

tract 350 had been worked over at intervals of less than 60 days

between June 28, 1988, and July 27, 1989.             This affidavit was

supported by daily time records and documents called morning field

reports,   prepared   and   signed   by   Shanklin.      These   documents

purported to be contemporaneous records of the work described by

Myers; according to the prosecution’s evidence at trial, however,

they were post hoc fabrications designed to convince the GLO that

the lease to tract 350 had been maintained.

     If Shanklin covered Myers’ back in the oil fields of Corpus

Christi Bay, Manges fronted for him in the government halls of

Austin.    Starting in the summer of 1988, Manges tried to convince

his contacts in the GLO that the lease to tract 350 had been

maintained. Some time that summer, Manges accompanied Jaffe to the

GLO to discuss tract 350 with Giberson.          Starting soon thereafter,

     2
      The operator of record of an oil and gas lease must report
its monthly production to the Texas Railroad Commission in a “P-1"
report. The GLO relies on the accuracy of these reports, and was
misled when the company operating tract 350 filed reports
incorporating McLester’s false data.

                                     4
in August 1988, Manges made a series of five payments to Giberson

totaling $30,100.     The indictment listed the final two payments--

$6,400 on July 11, 1989, and $3,700 on July 31, 1989--as overt acts

in furtherance of the alleged conspiracy.

     GLO staff members testified that Giberson did not actually

influence their decisions regarding tract 350.        Moreover, it is

undisputed that Giberson did not keep the money; all five payments

were deposited in the bank account of his son, Richard Giberson.

Richard Giberson had been employed by the San Antonio Gunslingers

professional football team; Manges, through a corporation, was the

team’s principal owner.     The defense contends that the payments

were partial satisfaction of a $70,000 debt that the Gunslingers

corporation owed Richard.

     Appellants’ efforts to retain the lease to tract 350 seemed to

bear fruit. On September 19, 1989, GLO staff geologist Tim Pittman

mailed a letter to Jaffe’s Redfish Bay Operating Co.--the tract’s

operator of record at the time--stating that the lease had been

maintained.

     As an epilogue to the conspiracy, Manges discussed tract 350

in two conversations the following spring with a longtime friend,

Crandell Addington.    The two friends discussed how Manges had done

his “little magic” to save the lease.      They specifically mentioned

that documents were “fixed” and that Jack Giberson would not

approve the lease unless Manges paid his son, Richard, $10,000.

Addington   secretly    recorded   these   conversations,   which   were

introduced at trial by the prosecution.


                                    5
                            PROCEDURAL BACKGROUND

     Appellants and co-defendant McLester were charged in a three-

count indictment filed on September 14, 1994, in United States

District Court.

     The first count charged all four defendants with conspiracy to

commit mail fraud and conspiracy to commit bribery.               The mail fraud

conspiracy had two alleged goals.            Its first object was to deprive

Texas citizens of money or property, i.e., the lease to tract 350

and the additional royalties that the state would earn if the lease

reverted and were rebid.             The second object of the mail fraud

conspiracy was to deprive Texas citizens of their intangible right

to the honest services of a government official, later identified

as Jack Giberson.           18 U.S.C. §§ 371 (conspiracy), 1341 (mail

fraud),   1346      (mail   fraud    involving     honest   services),       &    666

(bribery).

     Count two charged McLester, Myers, and Shanklin with mail

fraud.      This substantive count incorporated the two theories

underlying    the    mail    fraud    conspiracy     charged   in    count      one--

deprivation of money or property and deprivation of the intangible

right to honest government services.           The mailing alleged in count

two was the September 19, 1989 letter from the GLO to Redfish Bay

Operating    Co.    stating   that    the    lease   to   tract     350   had    been

maintained.      18 U.S.C. §§ 1341, 1346, & 2 (aiding and abetting).

     Count three charged Manges alone with bribery.                   18 U.S.C. §

666(a)(2).

     Pursuant to a plea agreement, McLester pleaded guilty to count


                                         6
one and testified against appellants at trial.               At the close of the

evidence, the district court entered a judgment of acquittal for

Manges on count three.      The court held the proof insufficient to

establish that the GLO received more than $10,000 annually in

federal aid, as required to support a federal bribery prosecution.

See 18 U.S.C. § 666(b).      In its jury charge, the district court

also deleted the conspiracy to commit bribery from count one.

     On March 10, 1995, after a joint trial, Manges was convicted

of conspiracy, and Myers and Shanklin were convicted of both

conspiracy and mail fraud.      As discussed below, appellants were

sentenced at a hearing in district court on August 25, 1995.



                               DISCUSSION

     I.    Appellant Shanklin’s Statute of Limitations Defense

     Shanklin claims that he was prosecuted in violation of the

applicable five-year statute of limitations. See 18 U.S.C. § 3282.

With respect to the conspiracy count only, we agree.              Our review is

plenary.   United States v. Workinger, 90 F.3d 1409, 1412 (9th Cir.

1996) (citation omitted).

     To satisfy the statute of limitations for mail fraud, the

government must prove that the predicate mailing occurred in the

five years before the indictment.              United States v. Ashdown, 509

F.2d 793, 798 (5th Cir.), cert. denied, 423 U.S. 829, 96 S.Ct. 48,

46 L.Ed.2d 47 (1975).     To satisfy the statute for conspiracy, the

government must prove that a conspirator committed an overt act in

furtherance   of   the   conspiracy       in    the   five   years   before   the


                                      7
indictment.     See Grunewald v. United States, 353 U.S. 391, 396-97,

77 S.Ct. 963, 969-70, 1 L.Ed.2d 931 (1957).

      Shanklin was indicted on September 14, 1994. Accordingly, the

government was required to show that both the mailing element of

the mail fraud count and at least one overt act in furtherance of

the conspiracy occurred in a span of five years before that date.

The government claims to have met this burden with respect to both

offenses based on the September 19, 1989 letter from the GLO

stating that the lease to tract 350 had been maintained.      Shanklin

argues that the GLO letter cannot serve as the predicate for either

crime, and that the government failed to prove any other mailing or

overt act within the limitations period.

      A.   Mail Fraud

      Shanklin argues that the GLO letter cannot provide the basis

for the mail fraud prosecution because the letter was not an

“integral” part of the alleged scheme.         See United States v.

Vontsteen, 872 F.2d 626, 628 & n.2 (5th Cir. 1989) (reversing mail

fraud conviction because the mailed invoices were not “integral” to

the   scheme)   (citation   omitted).   Shanklin   contends   that   the

statutory period expired five years after the last relevant mailing

mentioned in the indictment:      the submission of a false morning

field report to the GLO on July 27, 1989.       In his view, the GLO

letter of September 19 merely confirmed that the alleged scheme had

been completed successfully.

      We observe at the outset that the mailing in a federal mail

fraud prosecution need not be sent by the defendant or his co-


                                   8
conspirator.    It may be sent by a victim of the plot or an innocent

third party, so long as the mailing is “incident to an essential

part of the scheme, . . . or a step in [the] plot.”            Schmuck v.

United States, 489 U.S. 705, 710-11, 109 S.Ct. 1443, 1448, 103

L.Ed.2d 734 (1989) (mailing element supplied by duped used-car

retailers submitting title applications to state motor vehicles

bureau).    See also United States v. Pepper, 51 F.3d 469 (5th Cir.

1995) (mailing element satisfied by defrauded investors’ mailing

money to defendant).

     The success of the fraud alleged in this case depended upon an

affirmative response from the GLO.         The scheme’s purpose was to

secure from the state of Texas the continued right to exploit the

mineral    resources   of   tract   350.    In   our   view,   a   written

confirmation from the GLO was “integral” to the success of the

scheme; it was a necessary step in the plot.

     Vontsteen, relied on by Shanklin, does not lead us to a

different conclusion.       In Vontsteen we held that the mailing of

invoices by the victims of a completed fraud could not satisfy the

mailing element. However, we recognized that we might have reached

the opposite conclusion had the invoices been “legally operative

documents” that helped the defendant to complete the fraud.            The

GLO letter was precisely the sort of “legally operative document”

that we had in mind; it represented title to the mineral resources

of tract 350.    As such, it was part and parcel of the fraudulent

scheme.    The GLO letter thus satisfied the mailing element.         The

government had five years from the mailing to indict Shanklin, and


                                     9
it beat the deadline by less than a week.

     B.     Conspiracy

     Shanklin claims that the September 19, 1989 mailing by the GLO

was not the overt act of a conspirator, and thus cannot be

considered the last overt act of the conspiracy for limitations

purposes.    The previous overt acts alleged by the government were

Manges’ payment of $3,700 to Jack Giberson and Myers’ submission of

a false affidavit to the GLO.   Both these events took place on July

31, 1989--more than five years before Shanklin was indicted.

Consequently, he contends that the conspiracy charge was untimely.

     The text of the federal conspiracy statute supports Shanklin’s

argument.    It provides in part:

     If two or more persons conspire . . . to commit any
     offense against the United States, . . . and one or more
     of such persons do any act to effect the object of the
     conspiracy, each shall be fined under this title or
     imprisoned not more than five years, or both.

18 U.S.C. § 371.   The statute thus explicitly provides that for the

crime of conspiracy to be complete, one or more of the conspirators

must have performed an overt act to bring about the object of the

conspiracy.    This language cannot be stretched to include the

posting of a letter by a non-conspirator.

     We have echoed the statutory text: a conspiracy conviction

requires proof of “[t]he commission of at least one overt act by

one of the conspirators within [the five-year statutory] period in

furtherance of the conspiratorial agreement.”      United States v.

Davis, 533 F.2d 921, 926 (5th Cir. 1976).

     As the Supreme Court has explained:


                                    10
     The function of the overt act requirement in a conspiracy
     prosecution is simply to manifest that the conspiracy is
     at work, and is neither a project still resting solely in
     the minds of the conspirators nor a fully completed
     operation no longer in existence.

Yates v. United States, 354 U.S. 298, 334, 77 S.Ct. 1064, 1085, 1

L.Ed.2d    1356   (1957)    (internal      citation     and    quotation    marks

omitted).     In this case, the government failed to show that the

conspiracy was still a going concern in the five years prior to the

indictment.       Accordingly,    the      indictment    was    untimely,     and

Shanklin, having preserved his objection, is entitled to reversal

on Count One.3

     II.    The Prosecution’s Honest Services Theory

     The    indictment     alleged,   and   the   jury    was    instructed   to

consider, a conspiracy and a fraudulent scheme with two objectives.

The first goal was to obtain money or property through fraudulent

means, in violation of 18 U.S.C. § 1341.          The second was to deprive

Texas citizens of their right to the honest services of a state

official, in violation of 18 U.S.C. §§ 1341, 1346.                 Because the

jury convicted appellants by a general verdict, we cannot determine

whether the jury embraced the first theory, the second, or both.

     Appellants contend that this ambiguity compels reversal of

their convictions for three reasons.           First, they claim that the


     3
      Although Manges and Myers each executed a written waiver of
his statute of limitations defense, Manges now seeks reversal of
his convictions due to prejudicial pre-indictment delay. However,
he does not contend that the government delayed in bad faith or to
secure a tactical advantage. We are therefore bound to reject his
claim by the rule established in United States v. Crouch, 84 F.3d
1497, 1500 (5th Cir. 1996) (en banc), cert. denied, ---U.S.---, 117
S.Ct. 736, 136 L.Ed.2d 676 (1997).

                                      11
prosecution’s “honest services” theory is legally invalid. Second,

they claim that even if the theory is valid today, it did not

become good law until the conspiracy was well under way, raising

the possibility of an ex post facto violation.                Finally, they

contend   that   the   evidence   was     insufficient   to   support   their

convictions based on the honest services theory.

     A.     The Validity of the Honest Services Theory

     Appellants claim that the prosecution’s honest services theory

is invalid as a matter of law, and that the jury may have convicted

them on this unsound basis.       They demand that their convictions be

vacated under the rationale of Griffin v. United States, 502 U.S.

46, 112 S.Ct. 466, 116 L.Ed.2d 371 (1991).4        Because appellants did

not raise this objection in the district court, the scope of our

review is limited.        The issue is whether the district court

committed plain error by submitting the honest services theory to

the jury.    See generally FED. R. CRIM. P. 52(b); United States v.

Olano, 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); United

States v. Calverley, 37 F.3d 160, 162-164 (5th Cir. 1994).

     Appellants’ attack on the validity of the honest services

      4
       In Griffin the petitioner was convicted of a dual-object
conspiracy. The Supreme Court held that the insufficiency of proof
with respect to one of the conspiracy’s objects did not render the
conviction invalid. However, the Court distinguished legal error
from factual insufficiency, explaining:
     When . . . jurors have been left the option of relying
     upon a legally inadequate theory, there is no reason to
     think that their own intelligence and expertise will save
     them from that error.      Quite the opposite is true,
     however, when they have been left the option of relying
     upon a factually inadequate theory, since jurors are well
     equipped to analyze the evidence.
Griffin, 502 U.S. at 59, 112 S.Ct. at 474 (citation omitted).

                                     12
theory rests entirely on the panel opinion in United States v.

Brumley (Brumley II), 79 F.3d 1430 (5th Cir. 1996), opinion vacated

and reh’g en banc granted, 91 F.3d 676 (5th Cir. 1996).   The panel

in Brumley II held that the federal mail fraud statute does not

proscribe conduct which deprives the citizens of a state of the

honest and impartial services of state officials.      Id. at 1440.

This was the view of the Supreme Court prior to the passage, in

1988, of 18 U.S.C. § 1346.   In McNally v. United States, 483 U.S.

350, 107 S.Ct. 2875, 97 L.Ed.2d 292 (1987), the Court held that the

mail fraud statute was limited in scope to the protection of

property rights, and did not reach the intangible right to honest

services.   Id. at 360, 107 S.Ct. at 2882 (construing 18 U.S.C. §

1341).   The Court in McNally perceived no constitutional obstacle

to a broader statute, but stated: “If Congress desires to go

further, it must speak more clearly than it has.”   483 U.S. at 360,

107 S.Ct. at 2882.

     Congress subsequently enacted Section 1346, which explicitly

brings within the ambit of mail fraud “a scheme or artifice to

deprive another of the intangible right of honest services.”   In a

legislative history that has been described as “clear but sparse,”5

members of Congress explained that the purpose of Section 1346 was

to undo the Supreme Court’s statutory interpretation in McNally.

In Brumley, the en banc court is considering whether the amended

mail fraud statute reaches the deprivation of citizens’ right to

     5
      Geraldine Szott Moohr, Mail Fraud and the Intangible Rights
Doctrine: Someone to Watch Over Us, 31 HARV. J. ON LEGIS. 153, 169
(1994) (footnote omitted).

                                13
the honest services of public officials.

     We need not answer that question today.      It is enough to

observe that numerous courts and commentators have interpreted

Section 1346 as validating the honest services theory in the

context of official corruption.       See, e.g., United States v.

Paradies, 98 F.3d 1266, 1283 n.30 (11th Cir. 1996), pet. for cert.

filed, 65 USLW 3599 (Feb. 21, 1997) (No. 96-1346); United States v.

Frega, 933 F.Supp. 1536, 1546-47 (S.D. Cal. 1996) (collecting

cases).

     Based on the overwhelming weight of authority recognizing the

validity of the honest government services theory, we hold that it

was not plain error to submit that theory to the jury in this case.

     B.   Ex Post Facto

     Appellants correctly observe that even if the honest services

theory is valid today, it did not become good law until November

18, 1988, when Section 1346 took effect.    They complain that the

jury may have relied on events predating Section 1346 to convict

them on the honest services theory, in violation of the ex post

facto clause.   U.S. CONST. art. I, § 9, cl. 3.

     Myers’ and Shanklin’s mail fraud convictions do not violate

the ex post facto clause.    Mail fraud is a discrete offense; the

crime is completed when the offending letter is mailed. See United

States v. Pazos, 24 F.3d 660, 665 (5th Cir. 1994) (“Each separate

use of the mails to further a scheme to defraud is a separate

offense.” (citation omitted)). In this case, the predicate mailing

occurred on September 19, 1989--ten months and one day after


                                 14
Section 1346 took effect.           Reliance for this purpose on the GLO

letter    is    not    inappropriate,    given    the    evidence   that    Myers

submitted a false affidavit to the GLO on July 31, 1989, and that

Shanklin falsified field reports as late as July 27, 1989.                   The

Section 1341 scheme or artifice to defraud extended well beyond the

effective date of Section 1346.

     Unlike mail fraud, conspiracy is a continuing offense. United

States v. Bermea, 30 F.3d 1539, 1577 (5th Cir. 1994), cert. denied,

---U.S.---,      115    S.Ct.   1113,   130    L.Ed.2d    1077   (1995).     The

conspiracy in this case straddled the effective date of Section

1346.     Two of the alleged overt acts occurred before November 18,

1988; most of appellants’ criminal conduct, including the two

payments to Jack Giberson charged in the indictment as overt acts,

occurred after that date.        Because there is “substantial” evidence

that appellants participated in the conspiracy after Section 1346

took effect, their prosecution under the honest services theory did

not violate the ex post facto clause.            See Bermea, 30 F.3d at 1577-

78 (5th Cir. 1994) (citation omitted) (affirming sentence imposed

under     increased     statutory    maximum     that    took    effect    during

conspiracy).      Accord United States v. Garfinkel, 29 F.3d 1253 (8th

Cir. 1994) (construing 18 U.S.C. § 1346).

     C.        Evidence Supporting the Honest Services Theory

     Among numerous evidentiary challenges, appellants claim that

the facts adduced at trial were insufficient to support conviction

on the honest services theory.          Because the jury may have relied on

that theory, appellants urge reversal of their convictions.


                                        15
     There is no need for this court to decide whether the evidence

adequately supports the prosecution’s honest services theory.                       The

case was submitted to the jury on two alternative, legally valid

theories.       If either theory was supported by sufficient evidence,

we are bound to affirm.             Griffin, 502 U.S. at 56-60, 112 S.Ct. at

472-74, cited in United States v. Fisher, 22 F.3d 574, 576 (5th

Cir. 1994).        As we discuss in the next section, the evidence was

sufficient to support appellants’ convictions on the theory that

they schemed to obtain money or property through false means.

     III. Sufficiency of the Evidence

     All three appellants claim, on numerous grounds, that the

evidence was insufficient to support their convictions.                        Having

reviewed all of appellants’ insufficiency claims, we will discuss

only the least implausible; all are unpersuasive.

     A.        Count One: Conspiracy (Appellants Manges and Myers)6

     1.        Common Scheme

     Appellants claim that there was no proof of the “essential

nature”       of   the    alleged      conspiracy.         Cf.    United   States    v.

Rosenblatt,        554    F.2d   36,    42   (2d    Cir.   1977)    (dismissing     the

indictment for lack of proof that the defendants conspired to

commit    the      same   fraud).       They      assert   that    the   evidence   was

insufficient to show a coherent scheme to retain the lease to tract

350, particularly in light of the inconsistent stories they told

state officials to explain the tract’s failure to produce.

          6
         In light of our resolution of Shanklin’s statute of
limitations argument, we need not address his claim that the
evidence was insufficient to support his conspiracy conviction.

                                             16
      The fact that the conspirators changed their account in the

face of official skepticism does not negate the existence of a

conspiracy.    The government’s explanation makes more sense.                      The

prosecution posited a conspiracy aimed at concealing appellants’

failure to fulfill the conditions of their lease:

      Each co-conspirator had a role. McLester (who pleaded
      guilty) furnished phony reports of production.      Myers
      encouraged McLester’s falsities, and was instrumental in
      giving an aura of propriety to false documents that
      helped convince GLO that the lease terms had been
      satisfied.   Shanklin contributed to Myers’ deceit by
      preparing bogus reports and invoices reflecting work done
      on State Tract 350 in intervals of less than 60 days.
      . . . [A]nd Manges distributed the funds to help the co-
      conspirators.

On   the   evidence,   a   rational     jury    could      have   found       beyond   a

reasonable doubt that the appellants were engaged in a scheme to

retain the lease by fraudulent means.

      2.    Intent:    Foreseeability of the Use of the Mails

      Conspiracy to commit mail fraud requires at least the level of

intent necessary for mail fraud itself. United States v. Sneed, 63

F.3d 381, 385 (5th Cir. 1995) (internal citations omitted), cert.

denied,    ---U.S.---,     116    S.Ct.      712,    133    L.Ed.2d     667    (1996).

However, there is no specific intent requirement with respect to

the mailing element of mail fraud.              United States v. Massey, 827

F.2d 995, 1002 (5th Cir. 1987).               The test is one of reasonable

foreseeability:        the     prosecution      need       only   prove     that   the

defendants    “engaged       in   a   scheme    to     defraud     in     which    they

contemplated that the mails would likely be used.”                    Id.

      The mailing at issue is the September 19, 1989, letter from

the GLO to Redfish Bay Operating Co., stating that the lease to

                                        17
tract 350 had been maintained.        As the government points out, the

object of the conspiracy was to obtain a clean bill of health for

tract 350.    The GLO was in Austin; Myers and Jaffe were based in

San   Antonio,   75   miles   away.        The   letter’s   author,   Pittman,

testified that the GLO routinely transacted business by mail.

      Appellants contend that this evidence is not enough.               They

argue that since none of them was employed by the land office, they

could not have known that the GLO routinely transacted business

through the mail. They also claim that the distance between Austin

and San Antonio does not support the conclusion that the use of the

mails was foreseeable, especially in light of their own habits of

delivering documents by hand and traveling to Austin to do business

with the GLO.

      Even if appellants’ argument were not implausible on its face,

the only precedent they cite in its behalf is the first panel

opinion in Brumley.     See United States v. Brumley (Brumley I), 59

F.3d 517, 520-22 (5th Cir. 1995), opinion withdrawn and superseded

on reh’g, 79 F.3d 1430, 1432 (5th Cir. 1996), opinion vacated and

reh’g en banc granted, 91 F.3d 676 (5th Cir. 1996).               Appellants

insist that the first Brumley opinion is still good law.              They are

mistaken.7   See 5TH CIR. R. 41.3; United States v. Pineda-Ortuno, 952

      7
     In any event, the cases are easily distinguishable. Brumley
involved wire transfers of money from Lufkin, Texas, to Beaumont,
Texas.   The panel found it unforeseeable to the defendant that
these transfers would be relayed through a Western Union computer
in Missouri. Absent a foreseeable interstate wire transmission,
the panel found that Brumley’s wire fraud conviction could not
stand. Here, in contrast, all that is required is a foreseeable
use of the mail. Compare 18 U.S.C. § 1341 (mail fraud) with 18
U.S.C. § 1343 (wire fraud).

                                      18
F.2d 98, 102 (5th Cir. 1992) (once rehearing en banc is granted,

“panel decision is vacated and of no precedential value”).

     We conclude that the jury could have found beyond a reasonable

doubt   that    use    of     the   mail    was       reasonably    foreseeable   to

appellants.

     B.      Count Two:      Mail Fraud (Myers and Shanklin)

     1.      False and Fraudulent Reports

     Count     Two    is    based   in   part    on    evidence    that   appellants

submitted false production reports, shut-in affidavits, and morning

field reports.        Appellants contend that even if these documents

were false, they could not have been fraudulent because they were

not false with respect to “material matters.”                      They rely on the

Supreme Court’s observation that to be “material,” a statement must

tend naturally “to influence, or [be] capable of influencing, the

decision of the decisionmaking body to which it is addressed.”

United States v. Gaudin, 115 S.Ct. 2310, 2313, 132 L.Ed.2d 444

(1995) (internal citation and quotation marks omitted).

     Assuming that materiality is an element of the mail fraud

charged, it was satisfied in this case.                  It is self-evident that

documents falsely informing the GLO that tract 350 had produced

oil, or had been reworked at timely intervals, would tend to

influence the GLO’s decision regarding the status of the lease.

     Appellants       insist    that     their    statements       were   immaterial

because the amount of oil production falsely claimed was inadequate

to maintain the lease.         In essence, they claim that their lies were

not big enough.       They also claim that the lease had lapsed before


                                           19
the false documents were submitted.          These arguments are belied by

the GLO letter itself; the jury could have rationally concluded

that appellants’ false statements influenced, or had a natural

tendency to influence, the GLO’s determination that the lease had

been maintained.

      2.     Mailing in Furtherance

      Myers and Shanklin claim that the evidence was insufficient to

prove that either of them caused a mailing in furtherance of a

scheme to defraud.      A defendant “causes” the mails to be used if he

“does an act with knowledge that the use of the mails will follow

in   the    ordinary   course   of   business,     or   where    such    use   can

reasonably be foreseen, even though not actually intended . . . .”

Sneed, 63 F.3d at 385 n.4 (quoting Pereira v. United States, 347

U.S. 1, 8-9, 74 S.Ct. 358, 363, 98 L.Ed. 435 (1954)).

      We find that the jury could rationally have concluded that

Myers was the driving force behind the effort to retain the lease

on tract 350; that he submitted a false affidavit to the GLO in a

plot to obtain written confirmation that the lease was still good;

and that Shanklin prepared false field reports to support Myers’

affidavits.     It is reasonable to infer that the GLO would not have

mailed the confirmation letter of September 19, 1989, but for

appellants’ submission of these false documents.                The GLO mailing

was reasonably foreseeable; indeed, it             was a desired result of

appellants’ efforts.

      IV.    Motion to Sever

      Each    appellant   claims     that   the   district   court      committed


                                       20
reversible error by refusing to try him individually.                 See FED. R.

CRIM. P. 14.    We disagree.

      As a rule, defendants indicted together should be tried

together,     particularly     when     they   are   charged     in    a    common

conspiracy.    Zafiro v. United States, 506 U.S. 534, 537, 113 S.Ct.

933, 937, 122 L.Ed.2d 317 (1993); United States v. Stotts, 792 F.2d

1318, 1321 (5th Cir. 1986); United States v. McCord, 33 F.3d 1434,

1451-52 (5th Cir. 1994), cert. denied, ---U.S.---, 115 S.Ct. 2558,

132 L.Ed.2d 812 (1995).       Joint trials are not only more efficient

than separate trials but also more just, for they tend to avert

“the scandal and inequity of inconsistent verdicts.”                  Zafiro, 534

U.S. at 537, 113 S.Ct. at 937.

      Where joinder is initially proper, we review the district

court’s refusal to sever for abuse of discretion.              See FED. R. CRIM.

P.   8(b);   McCord,   33   F.3d   at   1452   (quoting   United       States    v.

Faulkner, 17 F.3d 745, 758 (5th Cir.), cert. denied, 115 S.Ct. 193,

130 L.Ed.2d 125 (1994)).       To prevail, an appellant must show that:

      (1) the joint trial prejudiced him to such an extent that
      the district court could not provide adequate protection;
      and (2) the prejudice outweighed the government’s
      interest in economy of judicial administration.

McCord, 33 F.3d at 1452 (quoting United States v. DeVarona, 872

F.2d 114, 120-21 (5th Cir. 1989)).

      Appellants’ claims of prejudice rest in part on the faulty

assumption that no conspiracy existed, or that none was proven.

From that premise, each appellant complains that his trial was

polluted with evidence of his co-defendants’ misdeeds.                     Separate

trials would have obviated this taint.           Of course, we already have

                                        21
determined that the evidence supported the jury’s determination

that a conspiracy existed.         While the district court must guard

against undue prejudice, it need not protect conspirators from

evidence of their confederates’ acts in furtherance of their common

illegal aims.

     Nevertheless, appellants raise several related contentions

which do not rest entirely on their refusal to believe that the

evidence of a conspiracy was sufficient.             We address these claims

in turn.

     A.      Shanklin and Myers

     Shanklin and Myers complain that they were prejudiced by the

evidence of Manges’ cash payments to Jack Giberson.               They assert,

“No limiting instruction would suffice to cure such prejudice.” We

disagree.     The district court specifically instructed the jury to

reach     separate   decisions    on   the   guilt   or     innocence   of    each

defendant, based on the evidence with respect to that defendant

alone.8    Cautionary instructions of precisely this sort have been

held “sufficient to cure any possibility of prejudice.” McCord, 33

F.3d at 1452 (quoting Faulkner, 17 F.3d at 759).

     Shanklin    and   Myers     further     claim   that   Manges   was     “very

unpopular” in San Antonio, where the trial was held.              But there is


     8
      The district court instructed the jury:
     [T]he case of each defendant should be considered
     separately and individually. The fact that you may find
     one or more of the accused guilty or not guilty of any of
     the crimes charged should not control your verdict as to
     any other crime or any other defendant. You must give
     separate consideration to the evidence as to each
     defendant.

                                       22
no hint in the record that Manges’ reputation in the community

resulted in any prejudice to his co-defendants. Shanklin and Myers

derive this argument from the transcript of voir dire, in which

several      potential   jurors   admitting   having   formed     unfavorable

impressions of Manges. Having scoured the record, we are satisfied

that the district court removed any potential jurors whose negative

impressions of Manges might have colored their consideration of the

evidence.9

      Shanklin also claims that he was prejudiced by being tried

jointly with Myers, whose role in the scheme was far greater than

his   own.      We   have    observed   repeatedly   that   “a   quantitative

disparity in the evidence is clearly insufficient in itself to

justify severance.”         United States v. Pettigrew, 77 F.3d 1500 (5th

Cir. 1996) (internal quotation marks omitted).              See also United

States v. Rocha, 916 F.2d 219, 228 (5th Cir. 1990), cert. denied,

500 U.S. 934, 111 S.Ct. 2057, 114 L.Ed.2d 462 (1991).

      The district court, through attentive management of voir dire

and appropriate cautionary instructions to the jury, minimized any

risk of undue prejudice to Shanklin and Myers.          Shanklin and Myers

have failed to show that they were prejudiced “to such an extent

that the district court could not provide adequate protection.”


      9
     See United States v. Harrelson, 754 F.2d 1153, 1175 (5th Cir.
1985) (denying one defendant’s claim of prejudice based on her co-
defendant’s loathsome reputation as a hired killer), cert. denied,
474 U.S. 908, 106 S.Ct. 277, 88 L.Ed.2d 241 (1985). Appellants’
claim is particularly unpersuasive because Myers chose to do
business with Manges, and Shanklin opted to falsify documents in
Myers’ behalf. As we observed in Harrelson, “the circumstance that
one has chosen odious associates seems a dubious sword.” Id.

                                        23
McCord, 33 F.3d at 1452 (citation omitted).10

     B.     Manges

     Manges claims that he was prejudiced in several ways by the

district court’s refusal to grant a severance.                First, Manges

claims that he was denied the exculpatory testimony of Shanklin and

Myers    because,    as   co-defendants,   they   exercised    their   Fifth

Amendment right not to testify.       We do not agree.

     Shanklin’s pre-trial offer to testify on Manges’ behalf was

conditioned upon a demand that he be tried first, and thus was not

unequivocal, as required by the fourth prong of the Broussard test.

See United States v. Broussard, 80 F.3d 1025, 1037 (5th Cir.) (to

establish prejudice from joint trial, defendant must show that co-

defendant would in fact testify if severance were granted), cert.

denied, ---U.S.---, 117 S.Ct. 264, 136 L.Ed.2d 189 (1996).11

     Second, Manges complains that the denial of his severance

    10
      Shanklin and Myers also claim that they suffered “prejudicial
spillover” from the use of the Addington tapes as evidence against
Manges on the dismissed bribery count. We reject this argument.
The jury was specifically instructed not to consider the tapes as
evidence against Shanklin and Myers.       We have held that “the
pernicious effect [of spillover] . . . is best avoided by precise
instructions to the jury on the admissibility and proper uses of
the evidence introduced by the Government.” Harrelson, 754 F.2d at
1175 (internal citation and quotation marks omitted).
    11
      On the last day of trial, outside the jury’s presence, Manges
proposed to call both Myers and Shanklin as witnesses.         They
indicated that if called, they would invoke their right not
testify. The district court consequently refused to call them and
denied Manges’ renewed motion for severance. This was not an abuse
of discretion. “[T]he district court must balance any prejudice to
the defendant against the court’s interest in judicial economy.”
United States v. Lopez, 979 F.2d 1024, 1035 (5th Cir. 1992)
(citation omitted), cert. denied, 508 U.S. 913, 113 S.Ct. 2349, 124
L.Ed.2d 258 (1993). Given the late hour, the inefficiency would
have been extreme; the testimony’s value was uncertain.

                                    24
motion exposed the jury to prejudicial testimony that McLester had

pleaded guilty in the alleged conspiracy.          Counsel for Myers had

indicated that he would seek to impeach McLester’s credibility by

eliciting the fact that he had pleaded guilty and was awaiting

sentencing.     The   prosecution    thus   was   allowed   to   elicit   the

information first.     Manges contends that at a separate trial, he

would not have proffered evidence of McLester’s plea, and that

consequently the prosecution would have been barred from doing so.

     Although   evidence    of   a    co-conspirator’s      conviction     is

inadmissable as substantive proof of a defendant’s guilt, it is

“admissible and commonly used for impeachment purposes.”             United

States v. Leach, 918 F.2d 464, 467 & n.4 (5th Cir. 1990) (citations

omitted), cert. denied, 501 U.S. 1207, 111 S.Ct. 2802, 115 L.Ed.2d

976 (1991).     Leach recognized that the prosecution may elicit

evidence of a co-conspirator’s conviction to “blunt[] the sword of

anticipated impeachment by revealing the information first.”              Id.

at 467 (internal citation and quotation marks omitted).            See also

United States v. Valley, 928 F.2d 130, 133 (5th Cir. 1991).                In

this case, the district court cautioned the jury that the fact that

McLester had pleaded guilty related solely to his credibility, and

was not proof of any other defendant’s guilt.          The court did not

abuse its discretion by giving this instruction instead of granting

the more extreme remedy of severance.

     We have reviewed Manges’ remaining contentions with respect to

his severance motion.    We find them wholly meritless.

     V.   Jury Instructions


                                     25
      Appellants contend that reversal is warranted because the

district court erred in instructing the jury.                     We review objected-

to   jury    instructions       for    abuse      of    discretion,    affording     the

district     court     “substantial        latitude”      to   fashion     its   charge.

United States v. Gray, 96 F.3d 769, 775 (5th Cir. 1996), cert.

denied, ---U.S.---, ---S.Ct.----, 1997 WL 70921 (Mar. 17, 1997)

(No. 96-7763); United States v. Storm, 36 F.3d 1289, 1294 (5th Cir.

1994), cert. denied, ---U.S.---, 115 S.Ct. 1798, 131 L.Ed.2d 725

(1995).      In the absence of a proper objection, we review for plain

error.      See FED. R. CRIM. P. 30, 52(b); Gray, 96 F.3d at 775.

      A.      Constructive Amendment of the Indictment

      Appellants argue that by mishandling the jury charge, the

district court constructively amended the indictment, in violation

of   their    rights    under    the    Fifth      and    Sixth     Amendments.      See

generally United States v. Holley, 23 F.3d 902, 912 (5th Cir.)

(defining      constructive      amendment)            (citations    omitted),     cert.

denied, ---U.S.---, 115 S.Ct. 635, 130 L.Ed.2d 542 (1994); United

States v. Arlen, 947 F.2d 139, 144 (5th Cir. 1991) (citation

omitted), cert. denied, 503 U.S. 939, 112 S.Ct. 1480, 117 L.Ed.2d

623 (1992).

      This     argument    rests      on    the    assertion        that   despite   the

dismissal of the bribery count against Manges, the jury charge

contained “language tracking the elements” of bribery, as defined

in 18 U.S.C. § 666.        This assertion is entirely unsupported by the

record.      In reality, the district court omitted any reference to

the bribery statute.            The court simply permitted the jury to


                                            26
consider two alleged cash payments to Jack Giberson as overt acts

in   furtherance      of   the   conspiracy.       Contrary    to   appellants’

contentions, the district court did not “broaden[] the possible

bases       for   conviction     from    [those]    which    appeared   in   the

indictment.” United States v. Miller, 471 U.S. 130, 138, 105 S.Ct.

1811, 1816, 85 L.Ed.2d 99 (1985) (emphasis omitted).                Accordingly,

there was no constructive amendment.

       B.      Dismissal of the Bribery Count

       Appellants also argue that the dismissal of the substantive

bribery count renders their conspiracy convictions infirm.                   They

reason that the jury may have convicted them of either conspiracy

to commit mail fraud or conspiracy to commit bribery.                They assert

that a conspiracy conviction premised on the target offense of

bribery would be “improper” in light of Manges’ acquittal “on the

facts and law of the substantive offense of bribery under § 666.”

       This argument is doubly flawed.             First, the jury could not

possibly have convicted appellants of conspiracy to commit bribery.

The district court carefully instructed the jury to consider only

two offenses:       mail fraud, and conspiracy to commit mail fraud.           It

is immaterial that one object of the alleged scheme, to deprive

Texas citizens of their right to honest government services, bears

a    passing      resemblance    to     bribery.    Second,    appellants     are

grievously misinformed if they believe that they cannot properly be

convicted of conspiracy once they or their co-defendant has been

acquitted of a related substantive offense.                 To be convicted of

conspiracy, defendants “need not . . . have committed the crime


                                          27
that was its object.”            United States v. Duvall, 846 F.2d 966, 975

(5th Cir. 1988) (citing Braverman v. United States, 317 U.S. 49,

53, 63 S.Ct. 99, 101, 87 L.Ed. 23 (1942)).

      The district court held the evidence insufficient to submit

the bribery count against Manges to the jury.                      This holding does

not provide Manges and his co-defendants an avenue of escape from

criminal liability for the distinct offense of conspiracy.

      C.        Good Faith Instruction

      Shanklin claims that the district court erred by refusing to

instruct the jury that good faith is a defense.                      The government

argues--and        Shanklin      does    not    dispute--that      the    plain   error

standard        applies    because      of   Shanklin’s    failure       to   object    as

required by FED. R. CRIM. P. 30.                See United States v. Adkins, 741

F.2d 744, 748 (5th Cir. 1984), cert. denied, 471 U.S. 1053, 105

S.Ct. 2113, 85 L.Ed.2d 478 (1985) (applying plain error standard to

jury instructions when requirements of Rule 30 are not met).

      The district court admonished the jury that before convicting

any   defendant,          it   must   find     that   he   acted    “knowingly”        and

“willfully.”        The court defined both these concepts in terms of

intent.12 The jury that convicted Shanklin of mail fraud thus could

not have believed that he participated in the scheme without the

requisite criminal intent, i.e., in good faith.                    There was no need


           12
          Specifically, the court defined “knowingly” to mean
“voluntarily and intentionally and not because of a mistake or
[accident].” The court defined “willfully” to mean “voluntarily
and purposely with the specific intent to do something the law
forbids. That is to say, with bad purpose either to disobey or
disregard the law.”

                                               28
for a good-faith instruction, and consequently no error, plain or

otherwise.    Storm, 36 F.3d at 1294.

     D.    Supplemental Pinkerton Instruction

     At the conclusion of closing arguments, the district court

supplemented its jury charge with an instruction on co-conspirator

liability.    See Pinkerton v. United States, 328 U.S. 640, 66 S.Ct.

1180, 90 L.Ed. 1489 (1946).      Myers and Shanklin appeal their mail

fraud convictions on the ground that this supplemental charge

departed from the procedures prescribed in FED. R. CRIM. P. 30.

Specifically, they argue that the post-argument instruction allowed

the jury to consider a theory of criminal liability that defense

counsel had no opportunity to rebut.        According to appellants, the

instruction    thus   deprived    counsel     of   the   opportunity   to

“intelligently argue the case to the jury.”        Cf. United States v.

Mendoza, 473 F.2d 697 (5th Cir. 1973).

     Appellants should have requested an opportunity to supplement

their closing arguments in the district court.            They did not.

Appellants cannot claim that they were shortchanged an opportunity

to argue the Pinkerton issue when they never requested one.

     The remaining challenges to appellants’ convictions do not

merit discussion.     We next turn to their sentences.

     VI.   Sentencing

     Appellants claim that the district court sentenced them under

the wrong section of the United States Sentencing Guidelines and

compounded its error by improperly enhancing their offense levels.

We reject these arguments for the reasons that follow.


                                   29
      The applicable sentence range under the guidelines is based on

two variables: the offense level, which reflects the gravity of the

crime, and the defendant’s criminal history.           See U.S. SENTENCING

GUIDELINES MANUAL, Ch. 5, Pt. A (Sentencing Table) (1994).             The

guidelines provide that the base offense level for conspiracy in

violation of 18 U.S.C. § 371 is the same as the base offense level

for the substantive offense that was the conspiracy’s object.

U.S.S.G. § 2X1.1(a).       Applying this section, the district court

assigned each appellant a base offense level of 10 pursuant to

U.S.S.G. § 2C1.7, which governs frauds that deprive the public of

its   intangible   right    to   the    honest   services   of   government

officials.13   The district court then increased each appellant’s

offense level by 8, reflecting the court’s finding that the fraud

“involved[] giving a thing of value to a high level employee of the

General Land Office . . . .”       U.S.S.G. § 2C1.7(b)(1)(B).14       Based

on appellants’ total offense level of 18 and their insignificant




      13
      Each appellant was assigned the same offense level whether
he was convicted of one count or two. In sentencing Myers and
Shanklin, the district court grouped the conspiracy and mail fraud
counts as components of a common criminal scheme or plan.      See
U.S.S.G. § 3D1.2(b).    Consequently, neither Myers nor Shanklin
suffered an incremental increase in punishment as a result of his
second conviction.    See U.S.S.G. § 3D1.3(a).    Conversely, our
reversal of Shanklin’s conspiracy conviction does not require
resentencing on his mail fraud conviction; he would have received
the same offense level had he been convicted of mail fraud alone.
      14
      The pertinent subsection states:
     If the offense involved an elected official or any
     official holding a high-level decision-making or
     sensitive position, increase by 8 levels.
U.S.S.G. § 2C1.7(b)(1)(B).

                                       30
criminal records,15 they were subject to a sentence range of 27 to

33 months.    U.S.S.G., Ch. 5, Pt. A (Sentencing Table).

     The    court   sentenced   Manges     to   27   months   in    prison   for

conspiracy.     Myers was sentenced to concurrent 30-month prison

terms for conspiracy and mail fraud.            Shanklin was sentenced to

concurrent    8-month   terms   for    conspiracy     and   mail    fraud;   the

district court held that his minor role in the offense justified a

downward departure from the applicable sentence range.

     These sentences must be upheld unless they were imposed in

violation of law, resulted from an incorrect application of the

guidelines, or departed unreasonably from the applicable sentence

range.     United States v. Underwood, 61 F.3d 306, 308 (5th Cir.

1995) (citing United States v. Matovsky, 935 F.2d 719, 721 (5th

Cir. 1991) (citing 18 U.S.C. § 3742(e))).            We review the district

court’s interpretation of the guidelines de novo and its underlying

factual findings for clear error.           Id. (citing United States v.

Brown, 7 F.3d 1155, 1159 (5th Cir. 1993)).

     Appellants claim that the district court erred by sentencing

them as if they had been convicted of conspiring to commit a fraud

involving public corruption.          In their view, because no one can

tell whether the jury adopted the honest services theory, they

should have been sentenced under the less onerous guideline for

conspiring to defraud another of money or property.                See U.S.S.G.

      15
       Myers and Shanklin had no prior convictions. Manges was
convicted of making false statements to the Small Business
Administration with respect to an equipment purchase in 1959. The
district court did not assign Manges any criminal history points
based on this offense. See generally U.S.S.G., Ch. 4, Pt. A.

                                      31
§ 2F1.1 (base offense level of 6).

     Appellants recognize that the guidelines empower the district

court to sentence them for the more serious of the two charged

conspiracies, provided that the district court itself would have

convicted them on that basis.            The guidelines provide that a

defendant convicted of a multiple-object conspiracy count should be

sentenced “as if the defendant had been convicted of a separate

count of conspiracy for each offense that the defendant conspired

to commit.”     U.S.S.G. § 1B1.2(d).       These hypothetical conspiracy

convictions should be grouped according to Chapter 3, Part D of the

guidelines, which governs multiple counts of conviction.             Id.,

commentary, note 4; see also United States v. Fisher, 22 F.3d 574,

576 (5th Cir. 1994).        When multiple counts result from a common

scheme, they are deemed a single group and are assigned the offense

level for the most serious offense in the group.          Fisher, 22 F.3d

at 576.

     However, the operation of Section 1B1.2(d) is restricted by

its commentary, which cautions:

     Particular care must be taken in applying subsection (d)
     because there are cases in which the verdict or plea does
     not establish which offense(s) was the subject of the
     conspiracy. In such cases, subsection (d) should only be
     applied with respect to an object offense alleged in the
     conspiracy count if the court, were it sitting as a trier
     of fact, would convict the defendant of conspiring to
     commit that object offense.

U.S.S.G. § 1B1.2(d), commentary, note 5.             The district court’s

determination    of   the   conspiracy’s    object   offense   “should   be

governed by a reasonable doubt standard.”         Fisher, 22 F.3d at 577

(quoting U.S.S.G., app. C., amend. 75 (Nov. 1, 1989)).

                                    32
     The district court did not state whether it had concluded

beyond a reasonable doubt that appellants were guilty of conspiring

to commit mail fraud on the honest services theory.   Nevertheless,

we believe that such a finding is implicit in the district court

record. We have held that findings under Section 1B1.2(d) and note

5 may be either express or implied.   See id. at 576 (5th Cir. 1994)

(citing United State v. McKinley, 995 F.2d 1020 (11th Cir. 1993),

cert. denied, --- U.S. ---, 114 S.Ct. 1405, 128 L.Ed.2d 77 (1994)).

In the instant case, the district court held that the offense

“involved[] giving a thing of value to a high level employee of the

General Land Office . . . .”   This finding is clear evidence that

in the view of the district court, the conspiracy at issue involved

a deprivation of the public’s right to the honest services of a

state government official.     Frauds involving high-level public

officials are a subset of frauds involving public officials; the

district court’s finding in support of the 8-level enhancement thus

presupposes that appellants were guilty of conspiring to commit a

public corruption fraud.16

     Finally, appellants claim that even if Section 2C1.7 applies,

the district court erred by enhancing their offense level based on

        16
          Appellants also claim that Section 1B1.2(d) and its
commentary are unconstitutional because they empower the district
court to usurp the jury’s fact-finding role. See U.S. CONST. amend.
VI.   We disagree, essentially for the reasons stated in United
States v. Conley, 92 F.3d 157 (3d Cir. 1996). “[T]here is no Sixth
Amendment right to jury sentencing, even where the sentence turns
on specific findings of fact.” Id. at 166 (quoting McMillan v.
Pennsylvania, 477 U.S. 79, 92, 106 S.Ct. 2411, 2419, 91 L.Ed.2d 67
(1986) (internal citation omitted)).     But see United States v.
Bush, 70 F.3d 557 (10th Cir. 1995) (procedure authorized by Section
1B1.2(d) & note 5 violates Fifth and Sixth Amendments) (dicta).

                                33
the involvement of a high-level public official.               U.S.S.G. §

2C1.7(b)(1)(B).   This argument rests on appellants’ contentions

that the official, Jack Giberson, never retained any money in

connection with the oil lease and never exercised his authority to

benefit appellants’ interests.      This argument is untenable; the

guidelines do not require proof that Giberson kept the money or

wielded his influence corruptly. Enhancement is appropriate if the

offense “involved . . . any official holding a high-level decision-

making or sensitive position . . . .”      U.S.S.G. § 2C1.7(b)(1)(B).

It is undisputed that Giberson was a high-level decision-making

official, and the district court expressly found that the scheme

“involved” him.   This finding is not clearly erroneous.



                             CONCLUSION

     The judgment is REVERSED with respect to appellant Shanklin’s

conspiracy   conviction,   and   count   one   against   him   is   hereby

DISMISSED.   The judgment of the district court as to appellants’

convictions and sentences is in all other respects AFFIRMED.




                                  34